EXHIBIT 10.9
 
CAMDEN LEARNING CORPORATION
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) between Camden Learning
Corporation, a Delaware corporation (the “Company”), and H & E Buckingham
Limited Partnership (the “Stockholder”) takes effect on November 23, 2009.
 
Reference herein is made to that certain Amended and Restated Agreement and Plan
of Reorganization, by and among the Company, Dlorah Subsidiary, Inc. and Dlorah,
Inc., dated August 11, 2009, as amended October 26, 2009 (the “Merger
Agreement”).  Capitalized terms not explicitly defined in this Agreement but
defined in the Merger Agreement shall have the same meanings as set forth with
respect to such terms in the Merger Agreement.
 
RECITALS
 
A.
In connection with the transactions contemplated by the Merger Agreement,
Stockholder received 193,425 shares of the Company’s common stock, $0.0001 par
value (the “Shares”).

 
 
B.
The Stockholder and the Company have agreed to certain restrictions with respect
to the ownership and transferability of the Shares, in accordance with the terms
and conditions of this Agreement.

 
AGREEMENT
 
In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:
 
1.           Restriction.  Stockholder shall be prohibited from selling,
assigning, transferring, pledging, encumbering or otherwise disposing of the
Shares, and the Shares shall be subject to forfeiture, until such time as the
Company’s common stock shall have traded at or above $8.00 per share for any
sixty (60) consecutive Trading Day period occurring prior to November 23, 2014
(the “Restriction”).  In the event such trading price threshold is achieved, the
Restriction will lapse and the Shares will no longer be subject to
forfeiture.  In the event such trading price threshold is not achieved, the
Shares will automatically be forfeited on November 23, 2014.
 
2.           Status of Participant.  Upon issuance of the Shares, Stockholder
will be recorded as a registered stockholder of the Company with respect to the
Shares.  The Company will promptly provide to Stockholder written confirmation
of such issuance and recordation.  Upon issuance of the Shares, Stockholder will
have all rights of a holder of common stock of the Company, including, without
limitation, voting rights.  Rights to dividends and distributions in respect of
the Shares shall be credited on the Company’s books and records and accrued in
favor of the Stockholder, but shall not be paid unless and until the Restriction
is removed.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Transferability.  Stockholder shall not sell, transfer, assign or
otherwise dispose of any Shares while the Shares are
Restricted.  Notwithstanding anything else in this Agreement to the contrary,
the provisions of this Section 3 shall not apply to any transfer or gift during
lifetime or death of the Stockholder to a Permitted Transferee provided
that: (a) Stockholder informs the Company of such transfer prior to effecting
it; and (b) the transferee or donee shall furnish the Company with a written
agreement to be bound by and comply with all provisions of this Agreement.
 
If the Stockholder is an individual person, “Permitted Transferee” means (a) any
lineal descendant of Stockholder, excluding any person adopted after attaining
age eighteen and any descendant of that person; (b) any trust if the trust was
created by the Stockholder for the benefit of his or her lineal descendants; (c)
any trust if the trust is revocable by the Stockholder and if the Stockholder is
the primary beneficiary of that trust during his or her lifetime; and (d) the
Stockholder’s spouse.
 
If the Stockholder is a company, partnership or trust, “Permitted Transferee”
means (a) any lineal descendant of a shareholder, partner, or beneficiary of
Stockholder, excluding any person adopted after attaining age eighteen and any
descendant of that person; (b) any trust if the trust was created by a
shareholder, partner or beneficiary of the Stockholder; (c) any trust if the
trust is revocable by a shareholder, partner or beneficiary of the
Stockholder, and if the shareholder, partner, or beneficiary of the
Stockholder is the primary beneficiary of that trust during his or her lifetime;
(d) partners, members or shareholders of the Stockholder; and (e) the spouse of
a shareholder, partner or beneficiary of the Stockholder.
 
4.           Securities Law Compliance; Certain Representations.
 
(a)           The Shares acquired by Stockholder under this Agreement have been
acquired for investment for Stockholder’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part
thereof.  Stockholder has no present intention of selling, granting any
participation in or otherwise distributing the Shares.  Stockholder does not
have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participations to such person or entity or to
any other person or entity, with respect to any of the Shares.
 
(b)           Stockholder represents and warrants that it (i) has been furnished
with all information which it deems necessary to evaluate the merits and risks
of receipt of the Shares; (ii) has had the opportunity to ask questions and
receive answers concerning the information received about the Shares and the
Company; and (iii) has been given the opportunity to obtain any additional
information it deems necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.  Stockholder is an “accredited
investor” under Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”).
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Stockholder hereby agrees that it will in no event sell or
distribute all or any part of the Shares unless (i) there is an effective
registration statement under the Securities Act, and applicable state and other
securities law covering any such transaction involving the Shares; or (ii) the
Company receives an opinion of Stockholder’s legal counsel stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  The Company shall
provide promptly to Stockholder all information reasonably requested in
connection with preparing such opinion.  Stockholder understands that the
Company has no obligation to register the Shares with the Securities and
Exchange Commission (the “SEC”) and has not represented to Stockholder that the
Company will so register the Shares.
 
(d)           Stockholder confirms that it has been advised, prior to its
receipt of the Shares, that neither the offering of the Shares nor any offering
materials have been reviewed by any administrator or other governmental entity
under the Securities Act or any other applicable securities act.
 
(e)           The Company represents and warrants that each of the issuance and
delivery of the Shares in accordance with the Agreement, as well as the
execution and delivery of this Agreement, has been duly authorized by all
necessary corporate action on the part of the Company, and that all such Shares
have been duly reserved for issuance and that the Shares will, upon issuance, be
duly and validly issued, fully paid and nonassessable and free and clear of any
liens or encumbrances except for restrictions on transfer set forth herein and
under applicable securities laws (subject only to the vesting and forfeiture
provision in this Agreement).  The Company further represents and warrants that
assuming the accuracy of Section 4(a), the issuance of the Shares to Stockholder
does not require registration under the Securities Act and is in compliance with
applicable federal and state securities laws.
 
5.           Book Entry Registration of the Shares.  The Company will issue the
Shares by registering the Shares in book entry form in Stockholder’s name and
the applicable restrictions will be noted in the Company’s records and book
entry system.  No certificate(s) representing the Shares will be issued unless
and until the Restriction shall have been removed.  Subject to provision by
Stockholder of any documentation reasonably requested by the Company, upon
written request by Stockholder, the Company will provide such documentation as
is reasonably necessary to (a) remove any restrictions under this Agreement with
respect to the Shares, or (b) otherwise facilitate a lawful transfer of the
Shares pursuant to the terms and conditions of this Agreement.
 
6.           Restrictive Legends.  The restrictions noted in the Company’s
records and any certificate or certificates representing the Shares shall bear
the following legend in substantially the following form (as well as any other
legends required by applicable state and federal corporate securities laws) as
reasonably deemed appropriate by the Company:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE SECURITIES LAWS OF ANY
STATES AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION OR OTHER TRANSFER THEREOF.  NO SUCH
SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR THE COMPANY’S RECEIPT OF AN OPINION OF TRANSFEROR’S LEGAL
COUNSEL STATING THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION OR THE COMPANY
OTHERWISE SATISFIES ITSELF THAT SUCH TRANSFER IS EXEMPT FROM REGISTRATION.  IN
ADDITION, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF A RESTRICTED STOCK AGREEMENT DATED AS OF NOVEMBER 23, 2009 AND MAY ONLY
BE TRANSFERRED IN COMPLIANCE THEREWITH.
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, upon Stockholder’s request, promptly following
the date that Shares may be sold under Rule 144 without volume restrictions or
manner of sale limitations, the Company shall cause its legal counsel to issue a
legal opinion to Stockholder (which opinion shall be reasonable in form and
substance) that any and all certificates representing such Shares shall be
issued free of all legends.
 
7.           Capital Adjustments.  If any of the outstanding Shares should be
changed into, or exchanged for, a different number or kind of shares of the
capital stock or other securities of the Company, or, if further changes or
exchanges of any capital stock or other securities into which the Shares will
have been changed, or for which it will have been exchanged, will be made
(whether by reason of merger, consolidation, reorganization, recapitalization,
stock dividend, reclassification, split-up, combination of shares or otherwise),
then there will be substituted and exchanged therefor the number and kind of
shares of capital stock or other securities into which each outstanding Share
will be so changed or exchanged.  In the event of any such changes or exchanges,
if the Board of Directors of the Company, in its sole discretion, should
determine that in order to prevent dilution or enlargement of rights under this
Agreement, an adjustment should be made in the number or kind of shares of
capital stock or other securities subject to this Agreement, such adjustment
will be made and will be effective and binding for all purposes of this
Agreement.
 
8.           Notices.  Notices required hereunder shall be given in person or by
registered mail to the address of Stockholder shown on the records of the
Company, and to the Company at its respective principal executive offices.
 
9.           Survival of Terms.  This Agreement shall apply to and bind
Stockholder and the Company and their respective permitted assignees and
transferees, heirs, executors, administrators and legal successors.  The parties
covenant and agree that they and their respective permitted assignees and
transferees, heirs, executors, administrators and legal successors will execute
any and all instruments, releases, assignments and other consents which may
reasonably be required of them in order to carry out the provisions of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           Counterparts and Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument, and by
facsimile.
 
11.           Entire Agreement; Governing Law.  This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings and agreements of the Company
and Stockholder with respect to the subject matter hereof, and may not be
modified adversely to the Stockholder’s interest except by means of a writing
signed by the Company and Stockholder.  This Agreement and all actions arising
out of or in connection with this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions of the State of Delaware or of any other state.
 
12.           Amendment.  This Agreement shall not be amended in any manner so
as to increase the benefits or reduce the burdens hereunder to the Stockholder
unless the Company simultaneously amends all other Restricted Stock Agreements
executed by the Company on the date hereof.
 
Stockholder represents that it has read this Agreement and is familiar with its
terms and provisions.  Stockholder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company upon any questions arising under this Agreement.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.
 
STOCKHOLDER         
  CAMDEN LEARNING CORPORATION     /s/ Robert Buckingham      /s/ David Warnock
By   By       Robert Buckingham    David Warnock
Print Name   
  Print Name       General Partner       President and Chief Executive Officer
Title    Title

 
 
[Signature Page to Restricted Stock Agreement]
 
 
6

--------------------------------------------------------------------------------

 